DETAILED ACTION
1.	Claims 1, 6, 11, and 16-31 are pending in this application for reissue of US Patent 9,668,092 (hereinafter “the '092 patent”) issued from application no. 14/870,355 (hereinafter “the '355 application”).  Claims 1-15 were issued as patented claims.  Claims 1, 6, and 11 were amended, claims 2-5, 7-10, 12-15 were cancelled, and claims 16-21 were added in this reissue application.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Non-Compliance with 37 C.F.R. 1.173
5.	CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Although Applicant alleges that support “can be found throughout the specification of the ‘092 patent” and cites FIG. 3; c3:19-c5:25, for all pending claims, there’s no explanation of support for newly added limitations.  CFR 1.173 (c) requires an explanation of the support in the disclosure of the patent for the changes made to the claims, not a broad citation to 3 columns of text for all changes made to the claims, which amounts to a mere allegation of support.  Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines in the specification.  Failure to comply in the next response will result in a notice of non-compliance with not substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.
Claim Interpretation - 35 USC § 112, 6th Paragraph
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “ processor” that “is configured to” perform functions recited in claim 1.  A generic processor is not capable of performing the recited functions.  It must be “configured” with software or executable instructions to provide the structures that are capable of performing the recited 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

9.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“a processor” in claim 1
Functions: 

Receive selection to map the authorized contact;
In response to receiving the selection to map, display a map on the display;
Detect focus on or selection of the customized avatar.
In response to detecting focus, display on the map additional information
Structures: Figure 2, processor 30. 


Rejections under 35 U.S.C. 251
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as follows:
Examiners should review the reissue application to determine if: 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 


In Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765 (Fed. Cir. June 17, 2019) Federal Circuit stated, 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.”
(emphasis added).

11.	Claims 1, 6, 11, 16-31 are rejected under 35 USC 251 for claiming subject matter that is not directed to the invention disclosed in the original patent.
	All independent claims recite a series of new acts or functions, for example, “receive location coordinates from at least one other portable electronic device inresponse to an authorization from the at least one other portable electronic device,” “receive selection to map the authorized contact,” “in response to receiving selection to map the authorized contact, display a map on the display …”, “detect focus … ,” “in response to detecting focus …, display on the map additional information … .”  The specification of the original patent does not do more than merely suggest or indicate the claimed series of acts or functions claimed in all of the independent claims.  It does not appear from the face of the instrument that what is covered by reissue was intended to have been covered and secured by the original.  

12.	Claims 1, 6, 11, 16-31 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.


	Limitations of claims 16, 21, 22, 24, 25, 29, and 30 are not supported in the specification.

13.	Claims 1, 6, 11, 16-31 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states that the scope of the original patent is to be broadened and lists limitations that are removed and added from/to claim 1, 6, and 11 collectively, but fails to specifically identify an error in the claims.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).  An example of an acceptable error statement is “Claim 1 is defective because ‘limitation A’ makes the claim unduly narrow.”

Claim 1, 6, 11, 16-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    




15.	Step (1)  First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
 	In this case, claim 1 has been broadened by removing limitations underlined in brackets below: 
a display device, [a communication interface and a memory storing a contact list comprising one or more groups and storing meeting data associated with a given group of the one or more groups, the meeting data including a meeting start time,] wherein the processor is configured to: 
receive [, using the communication interface, respective locations] location coordinates from at least one other [of a plurality of] portable electronic device[s] in response to an authorization from the at least one other portable electronic device that a user of the portable electronic device is authorized to receive the location coordinates, the at least one other portable electronic device being associated with an authorized contact [and respective status data associated with the plurality of portable electronic devices, wherein each of the plurality of plurality of portable electronic devices are associated with the given group in the contact list stored in the memory]; 
receive selection to map the authorized contact; 
in response to receiving selection to map the authorized contact display a map on the display, wherein a position of a visual identifier displayed on the map corresponds to the location coordinates received from the at least one other portable electronic device: the visual identifier is a customized avatar associated with the authorized contact and is representative of a status of the authorized contact; 

in response to detecting focus on or selection of the customized avatar, display on the map additional information associated with the authorized contact [process the respective status data to distinguish between manually set status data and automatically set status data, wherein the manually set status data is indicative of a respective portable electronic device being manually set to a status; and, render, at the display device, a map comprising: respective visual identifiers at respective positions corresponding to the respective locations of each of the plurality of portable electronic devices; and, respective indicators of the respective status data adjacent the respective visual identifiers, a first subset of the respective indicators comprising a first indicator indicative that the respective status data associated with the first subset was manually set, and a second subset of the respective indicators comprising a second indicator indicative that the respective status data associated with the second subset was automatically set; and, at the meeting start time, render the respective visual identifiers and the respective indicators on the map only for the plurality of portable electronic devices associated with the given group].
	Claim 6 has been broadened by removing limitations underlined in brackets below: 
A method for visually representing information on a display of a portable electronic device, the method comprising:
	[at a device comprising: a processor, a display device, a communication interface and a memory storing a contact list comprising one or more groups and storing meeting data associated with a given group of the one or more groups, the meeting data including a meeting start time,] receiving[, at the processor, using the communication interface, respective locations] location coordinates from at least one other [of a plurality of] portable electronic device[s] in response to an authorization from the at least one other portable electronic device that a user of the portable electronic device is authorized to receive the location coordinates, the at least one other portable electronic device being associated with an authorized contact stored in a contact list [and respective status data associated with the plurality of portable electronic devices]; 
receiving selection to map the authorized contact; 
in response to receiving the selection to map the authorized contact displaying a map on the display, wherein a position of a visual identifier displayed on the map corresponds to the location coordinates received from the at least one other portable electronic device; the visual identifier is a customized avatar associated with the authorized contact and is representative of a status of the authorized contact; 
detecting focus on or selection of the customized avatar; and
in response to detecting focus on or selection of the customized avatar, displaying on the map additional information associated with the authorized contact [processing, at the processor, the respective status data to distinguish between manually set status data and automatically set status data, wherein the manually set status data is indicative of a respective portable electronic device being manually set to a status; and, rendering, at the display device, a map comprising: respective visual identifiers at respective positions corresponding to the respective locations of each of the plurality of portable electronic devices; and, respective indicators of the respective status data adjacent the respective visual identifiers, a first subset of the respective indicators comprising a first indicator indicative that the respective status data associated with the first subset was manually set, and a second subset of the respective indicators comprising a second indicator indicative that the respective status data associated with the second subset was automatically set; and, at the meeting start time, rendering the respective visual identifiers and the respective indicators on the map only for the plurality of portable electronic devices associated with the given group].
	Claim 11 has been amended to remove the same limitations as claim 6.


16.	Step (2). Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution 
Claims 1, 6, 11, and 16-31 omit/broaden claim limitations related to subject matter surrendered in the original prosecution.  
On December 14, 2016, in response to the Non-Final Office action mailed on September 14, 2016 in the ‘355 application, Applicant amended claims 31, 39, and 47 (renumbered as claims 1, 6, and 11 when issued) to add the limitations highlighted in bold above and stated:
The Examiner indicates on pager 9 of the Office Action asserts “a more favourable outcome may occur if the applicant amends as follows: Any independent claim + (claim 32 or 33 or 34) + claim 35 + claim 37. As Applicant has amended independent claims 31 to incorporate subject matter from dependent claims 32, 35, and 37, claims 31,33, 34, 36, and 37 are allowable. Further, as Applicant has amended independent claim 39 to incorporate subject matter from dependent claims 40, 43, and 45, claims 39, 41, 42, 44, and 46 are allowable. Moreover, as Applicant has amended independent claim 47 to incorporate subject matter from dependent claims 32, 35, and 37, claims 47 and 49-52 are allowable.



18.	Step (3). Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule 
Although the reissue claims were narrowed in other respects they were not materially narrowed with respect to the surrendered subject matter because the limitations added to obtain allowance were removed entirely.  Thus, the recapture rule has not been avoided.

Claim Rejections - 35 USC § 112
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 1, 6, 11, 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

21.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


22.	Claims 1 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
23.	Claim 1 and 16-23 recite a limitation that invoke 35 U.S.C. 112, 6th paragraph as discussed above.  However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure is devoid of structures, other than a generic processor, that perform the functions in the claims.  There’s no disclosure of algorithms, flow charts, source code instructions, or other descriptions of the software/application that actually 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 102
23.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

24.	Claims 1, 6, 11, 16-20, 23, 26-28, and 31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 7,620,404 (“Chesnais”).

25.	With respect to claim 1, Chesnais discloses a portable electronic device comprising: a processor (Figure 1, 100), and 
a display device (display 102), wherein the processor is configured to: 
receive location coordinates (col. 23, ll. 45-47 or c23:45-47) from at least one other portable electronic device  in response to an authorization from the at least one other portable electronic device that a user of the portable electronic device is authorized to receive the location coordinates (c23:5-15, location coordinates are reported to the server from each MDC and MDC requesting information retrieves the information from the server) , the at least one other portable electronic device being associated with an authorized contact (on the contact list or “buddy list”, see c23:23-25; see also c24:15-28, each user can choose the level of authorization to access information); 
receive selection to map the authorized contact (see c23:25-28; see also c21:16-18); 
in response to receiving selection to map the authorized contact display a map on the display, wherein a position of a visual identifier displayed on the map corresponds to the location coordinates received from the at least one other portable electronic device (see Figure 12); the visual identifier is a customized avatar (Figure 12, “IMAGE” 1202) associated with the authorized contact and is representative of a status of the authorized contact (Figure 12, “MY STATUS” 1204); 
detect focus on or selection of the customized avatar (c21:16-18); and 
in response to detecting focus on or selection of the customized avatar, display on the map additional information associated with the authorized contact (Figure 12, “CHAT TEXT” 1210).

26.	With respect to claims 6 and 11, see rejection of claim 6 above.

27.	With respect to claim 16, Chesnais discloses the portable electronic device of claim 1, further comprising a Global Positioning System chip, and wherein the location coordinates received from the at least one other portable electronic device are determined using Global Positioning System technology (c15:55-58).

28.	With respect to claim 17, Chesnais discloses the portable electronic device of claim 1, further comprising mapping software, and wherein the map is generated using the mapping software (c7:37-42, maps received from the server are generate by mapping software).

the portable electronic device of claim 1, wherein the customized avatar is associated with a user profile of the at least one other portable electronic device (c17:19-22).

30.	With respect to claim 19, Chesnais discloses the portable electronic device of claim 1, wherein an appearance of the customized avatar is selected, modified, or arranged to depict the status of the user associated with a user profile (c27:57-61).

31.	With respect to claim 20, Chesnais discloses the portable electronic device of claim 19, wherein the status comprises at least one of: busy, not available, typing or available (c24:4-7).

32.	With respect to claim 23, Chesnais discloses the portable electronic device of claim 1, wherein the location coordinates correspond to an actual location of the at least one other portable electronic device (c15:55-61).

33.	With respect to claim 26, Chesnais discloses the method of claim 6, wherein the location coordinates are received in response to a request for location information from the portable electronic device (c23:45-47).

34.	With respect to claims 27, 28, and 31, see rejection of claims 19, 20, and 23, respectively.


Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992